DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I, Species B in the reply filed on 11/15/21 is acknowledged. Applicant has amended the claims to depend on claim 9. Therefore, the restriction requirement has been withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15A” has been used to designate both the first region (in figures 2, 3A, 4A, and 6) and the second region (in figure 3B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 8 and 12-15 are objected to because of the following informalities:  
In claim 8, --a-- should be added after “having” in line 2; and claim 8 recites that the filler is made of an epoxy resin having a higher thermal conductivity than the second covering layer, which is not clear because intervening claim 7 claims that the filler is made of the [same] epoxy resin as the second covering layer recited in intervening claim 6. It is not clear how the epoxy resin making the filler (as claimed in claim 8) can have a higher thermal conductivity than itself (as recited in claims 6-7).
In claim 12, it is not clear what is being dipped, and it is not clear what the dip is, as stated by “by dipping” in lines 7 and 10.
In claim 13, it is not clear what is being dipped, and it is not clear what is the dip is, as stated by “by dipping” in line 2.
In claim 14, “later cover” should be changed to --layer covers-- in line 4.
Claim 15 is objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 8 recites that the filler is made of an epoxy resin having a higher thermal conductivity than the second covering layer, which is not clear because intervening claim 7 claims that the filler is made of the [same] epoxy resin as the second covering layer recited in intervening claim 6. It is not clear how the epoxy resin making the filler (as claimed in claim 8) can have a higher thermal conductivity than itself (as recited in claims 6-7).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS6346701 to Murata (see the attached translation).
Referring to claim 9, Murata discloses a sensor element (figures 1, 3C), comprising:
a thermosensitive body (10);
a pair of conductive wires (5, 6) electrically connected to the thermosensitive body (10) (page 2, lines 50-56); and
a first covering layer (7) made of a first electrical insulator, the first covering layer (7) covering the thermosensitive body (10) (page 2, line 58);
wherein the pair of conductive wires (5, 6) (figures 1, 3C) include first regions that are connected to the thermosensitive body (10) and include a small first mutual distance between the first regions, second regions that are respectively connected to the first regions and include a second mutual distance between the second regions that continuously expands, and third regions that are respectively connected to the second regions and include a third mutual distance between the third regions, the third mutual distance being larger than the first mutual distance of the first regions; and the first covering layer (7) covers the pair of conductive wires independently in the second regions (figure 3C, where the first covering layer (7) extends along the pair of conductive wires (5, 6) independently past a middle area of the first covering layer).

Referring to claim 14, Murata discloses (figure 3C) that the first covering layer (7) covers the pair of conductive wires (5, 6) independently in the second regions such that a first portion of the first covering layer covers the second region of one wire (5) and a second portion of the first covering later cover the second region of the other wire (6), the first portion and second portion being separated and spaced from each other (figure 3C, where the first covering layer (7) extends along each of the pair of conductive wires (5, 6) such that the first and second portions of the first covering layer are separated and spaced from each other past a middle area of the first covering layer).

Referring to claim 15, Murata discloses (figures 1, 3C) a second covering layer (12) that covers the first covering layer (7), wherein a portion of the second covering layer (12) is present between the first portion and second portion of the first covering layer (7) (figure 1; page 2, lines 67-69).

Referring to claim 16, Murata discloses (figures 1, 3C) the second regions of the pair of conductive wires (5, 6) being arranged between the first regions and third regions.

Referring to claim 17, Murata discloses (figures 1, 3C) that each conductive wire (5, 6) comprises a conductor (8, 9) and an insulation (11a, 11b) covering that partially covers the conductor (8, 9), wherein the insulation covering (11a, 11b) does not cover the conductor (8, 9) in the first region, the second region, and the third region of the conductive wire (5, 6) (page 2, lines 63-66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Murata.
Referring to claim 13, Murata discloses a method of manufacturing the sensor element according to claim 9, as stated above, the method comprising a step of forming the first covering layer (7), the first covering layer (7) covering from the thermosensitive body (10) to predetermined positions of the pair of conductive wires (5, 6) (figure 3C), wherein the method forms the sensor element.
Murata does not explicitly disclose the first covering layer being formed by dipping.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murata by forming the first covering layer by dipping since Murata discloses that the first covering layer is formed by coating to protect the sensor element, and the particular manner of forming the first covering layer claimed by applicant, i.e., by dipping, is considered to be nothing more than a choice of engineering skill, choice, or design because the manner of forming the first covering layer claimed by applicant is considered to be the use of numerous and alternate manners of forming the first covering layer that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide a first covering layer as already suggested by Murata.

Claims 1, 3-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of JPH 0592667 to TDK (see the attached translation).
Referring to claim 1, Murata discloses a temperature sensor comprising a sensor element as stated above with respect to claim 9, and further discloses that the sensor element includes a second covering layer (12) made of a second electrical insulator, the second covering layer (12) covering the first covering layer (7) (page 2, lines 50-69), but does not disclose the temperature sensor comprising a protection tube accommodating the sensor element, and a filler filling a space between the protection tube and the sensor element inside the protection tube; wherein the first covering layer has an elastic modulus that is smaller than an elastic modulus of the second covering layer.
However. TDK discloses a temperature sensor comprising a temperature sensor element (figures 1, 2; paragraphs 12-14, 16) comprising a thermosensitive body (10); a pair of conductive wires (2, 3) electrically connected to the thermosensitive body (10) (paragraph 16); a first covering layer (9) made of a first electrical insulator (butadiene resin), the first covering layer (9) covering the thermosensitive body (10) (paragraph 16); a second covering layer (20) made of a second electrical insulator (urethane resin), the second covering layer (20) covering the first covering layer (9) (paragraphs 13, 16); a protection tube (12) accommodating the sensor element (figures 1, 2); and a filler (14) filling a space between the protection tube and the sensor element inside the protection tube (figures1, 2; paragraph 16); wherein the first covering layer (9) has an elastic modulus (6MPa) that is smaller than an elastic modulus of the second covering layer (20) (552-772 MPa) (as evidenced by the attached properties of butadiene resin and urethane resin) in order to provide a more reliable sensor element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murata by providing the sensor element with a protection tube accommodating the sensor element, a filler filling a space between the protection tube and the sensor element inside the protection tube, and making the first covering layer have an elastic modulus that is smaller than an elastic modulus of the second covering layer, as suggested by TDK, in order to protect the sensor element and provide a more reliable sensor element.

Referring to claim 3, Murata in view of TDK disclose a temperature sensor having all of the limitations of claim 3, as stated above with respect to claim 1, wherein Murata further discloses that the second covering layer (12) covers from the first covering layer (7) covering the thermosensitive body (10) to predetermined positions at which insulation coverings of the pair of conductive wires (5, 6) are provided (figure 1; page 2, lines 58-69).

Referring to claim 4, Murata in view of TDK disclose a temperature sensor having all of the limitations of claim 4, as stated above with respect to claim 1, wherein Murata further discloses that the filler (14) is joined to both of the second covering layer (20) as well as the pair of conductive wires (2, 3) and the protection tube (12) (figure 1; page 2, lines 50-69), but is silent as to the manner in which the filler is joined to the second covering layer, the pair of conductive wires, and the protection tube, thereby not explicitly disclosing that the filler is joined to both of the second covering layer as well as the pair of conductive wires and the protection tube by bonding.
However, the recitation in the claim that the filler is joined to both of the second covering layer as well as the pair of conductive wires and the protection tube by bonding has not been given patentable weight because it is considered to be a recitation of a manner of joining the filler to both of the second covering layer and the pair of conductive wires and the protection tube, and is not germane to the issue of patentability of the apparatus itself. 

Referring to claim 5, Murata in view of TDK disclose a temperature sensor having all of the limitations of claim 5, as stated above with respect to claim 1, except for the temperature sensor comprising a glass protection layer that is provided around the thermosensitive body.
However. TDK discloses that the temperature sensor (figures 1, 2; paragraphs 13, 16) comprises a glass protection layer (4) that is provided around the thermosensitive body (10) in order to provide a more reliable temperature sensor element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murata in view of TDK by providing a glass protection layer that is provided around the thermosensitive body, as suggested by TDK, in order to provide a more reliable temperature sensor element.

Referring to claim 6, Murata in view of TDK disclose a temperature sensor having all of the limitations of claim 6, as stated above with respect to claim 1, wherein Murata discloses that the second covering layer (12) is made of an epoxy resin, but does not disclose the first covering layer being made of silicone rubber.
However. TDK discloses that the temperature sensor comprising the temperature sensor element (figures 1, 2; paragraphs 12-14, 16) comprises a first covering layer having an elastic modulus that is smaller than an elastic modulus of the second covering layer in order to provide a more reliable sensor element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murata in view of TDK by making the first covering layer of silicone rubber since silicone rubber has an elastic modulus less than the second covering layer (as evidenced by the attached properties of silicone rubber and epoxy resin), as suggested by TDK, in order to provide a more reliable sensor element; and since 
the particular type of material used to make the first covering layer is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 7, Murata in view of TDK disclose a temperature sensor having all of the limitations of claim 7, as stated above with respect to claim 6, wherein TDK discloses that the filler (14) is made of an epoxy resin (paragraph 16), but is silent as to the epoxy resin of the filler being made of the epoxy resin of the second covering layer.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murata in view of TDK by making the filler made of an epoxy resin as the epoxy resin of the second covering layer since TDK discloses that the filler is made of an epoxy resin in order to provide a more reliable temperature sensor element; and since the particular type of material used to make the filler is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 8, Murata in view of TDK disclose a temperature sensor having all of the limitations of claim 8, as stated above with respect to claim 7, except for the filler being made of an epoxy resin having higher thermal conductivity than the second covering layer.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murata in view of TDK by making the filler made of an epoxy resin that has a higher thermal conductivity than the second covering layer since TDK discloses that the filler is made of an epoxy resin in order to provide a more reliable temperature sensor element; and since the particular type of material used to make the filler is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 10, Murata discloses a sensor element having all of the limitations of claim 10, as stated above with respect to claim 9, wherein Murata further discloses that the sensor element further comprises a second covering layer (12) made of a second electrical insulator (figure 1; page 2, lines 67-69), the second covering layer (12) covering the first covering layer (7), but does not disclose the first covering layer having an elastic modulus that is smaller than an elastic modulus of the second covering layer.
However. TDK discloses a temperature sensor element (figures 1, 2; paragraphs 12-14, 16) comprising a thermosensitive body (10); a pair of conductive wires (2, 3) electrically connected to the thermosensitive body (10) (paragraph 16); a first covering layer (9) made of a first electrical insulator (butadiene resin), the first covering layer (9) covering the thermosensitive body (10) (paragraph 16); and a second covering layer (20) made of a second electrical insulator (urethane resin), the second covering layer (20) covering the first covering layer (9) (paragraphs 13, 16); wherein the first covering layer (9) has an elastic modulus (6MPa) that is smaller than an elastic modulus of the second covering layer (20) (552-772 MPa) (as evidenced by the attached properties of butadiene resin and urethane resin) in order to provide a more reliable temperature sensor element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murata by making the first covering layer have an elastic modulus that is smaller than an elastic modulus of the second covering layer, as suggested by TDK, in order to provide a more reliable temperature sensor element.

Referring to claim 11, Murata discloses a sensor element having all of the limitations of claim 11, as stated above with respect to claim 9, except for the sensor element comprising a glass protection layer that is interposed between the thermosensitive body and the first covering layer.
However. TDK discloses that the temperature sensor element (figures 1, 2; paragraphs 13, 16) comprises a glass protection layer (4) that is interposed between the thermosensitive body (10) and the first covering layer (9) in order to provide a more reliable temperature sensor element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murata by providing a glass protection layer that is interposed between the thermosensitive body and the first covering layer, as suggested by TDK, in order to provide a more reliable temperature sensor element.

Referring to claim 12, Murata in view of TDK disclose a method of manufacturing the temperature sensor according to claim 1, as stated above, wherein Murata discloses the method comprising:
a step (a) of forming the first covering layer (7), the first covering layer (7) covering from the thermosensitive body (10) to predetermined positions of the pair of conductive wires (5, 6) (figure 3C); and
a step (b) of forming the second covering layer (12), the second covering layer (12) covering the first covering layer (7); 
wherein TDK discloses a step (c) of inserting the sensor element, from a side formed with the second covering layer, into the protection tube (12) in which the filler (14) in an unsolidified state is accommodated (in order to fill the interior of the protection tube in which the sensor element is placed), wherein the method forms the temperature sensor (paragraphs 14, 16).
Murata does not explicitly disclose the first covering layer and the second covering layer being formed by dipping.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murata by forming the first covering layer and the second covering layer by dipping since Murata discloses that the first covering layer and the second covering layer are formed by coating to protect the sensor element, and 
the particular manner of forming the first covering layer and the second covering layer claimed by applicant, i.e., by dipping, is considered to be nothing more than a choice of engineering skill, choice, or design because the manner of forming the first covering layer and the second covering layer claimed by applicant is considered to be the use of numerous and alternate manners of forming the first covering layer and the second covering layer that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide a first covering layer and a second covering layer as already suggested by Murata.

Conclusion
The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure by disclosing a sensor element comprising a thermosensitive body with insulated conductor wires.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/25/22